DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 41-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benoit (US 5149201) in view of Bierschenk et al. (US 20090232424, hereinafter ‘20090232424’).
Benoit discloses a bag comprising: a front panel portion (60) having a first end including a first cross member (portion of 58 @ Front panel 60) extending between and connecting a first leg (@54 left side Figs. 5-8) and a second leg (@54 right side Figs. 5-8) to provide said first end with a substantially "U" shape (see Fig. 5); a rear panel portion (62) having a second end including a second cross member (portion of 58 @ rear panel 62) extending between and connecting a third leg (@56 left side Figs. 5-8) and a fourth leg (@56 left side Figs. 5-8) to provide said second end with a substantially "U" shape (see Fig. 5), said second cross member attached to said first cross member to create a first sealed joint between said front panel portion and said rear panel portion (58); a first side panel (50/52 left side Figs. 5-8) extending between and connecting said front panel portion and said rear panel portion at said first leg (@54) and said third leg (@56), said first side panel creating a second sealed joint at a junction of said first side panel and said first leg (54) and a third sealed joint at a junction of said first side panel and said third leg (56); and a second side panel (50/52 right side Figs. 5-8) extending between and connecting said front panel portion and said rear panel portion at said second leg (@54) and said fourth leg (@54), said second side panel creating a fourth sealed joint at a junction of said second side panel and said second leg (54) and a fifth sealed joint at a junction of said second side panel and said fourth leg (56); except does not expressly disclose the first sealed joint overlaps the first end of the front panel as claimed.  
However, Bierschenk teaches similar packaging wherein the first sealed joint overlaps the first end of the front panel to provide the bag with a substantially flat end wall (230, see Figs. 2c, 3c).
Because Benoit and Bierschenk both teach bottom seal structures for the flat bottom of a standing pouch, it would have been obvious to one of ordinary skill in the art to substitute the folded bottom seal taught by Bierschenk for the undisclosed location of the bottom seal taught by Benoit to achieve the predictable result of providing a flat bottom to allow to allow the bag to stand.
Benoit as modified above further discloses the first sealed joint is sealed to the first end of the front panel (Bierschenk para 0028); said first leg and said second leg are deformed at said fold to maintain the folded nature of said first leg and said second leg (fold itself is deformation); said first leg and said second leg extend from said first cross member at an obtuse angle and in opposite directions from one another, and wherein said third leg and said fourth leg extend from said second cross member at an obtuse angle and in opposite directions from one another (see Fig. 5); said second sealed joint and said third sealed joint terminate at said first sealed joint, and wherein said fourth sealed joint and said fifth sealed joint terminate at said first sealed joint (Figs. 5, 7); and said first sealed joint cooperates with said second sealed joint and said fourth sealed joint to provide said first end with a continuous, sealed joint extending along said first leg, said second leg, and said first cross member (54s + 58), and wherein said first sealed joint cooperates with said third sealed joint and said fifth sealed joint to provide said second end with a continuous, sealed joint extending along said third leg, said fourth leg, and said second cross member (56s + 58).


Response to Arguments
5.	Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive.
Applicant argues that because Benoit teaches sealing only two films at any given point, it teaches away from a first end seal that is folded over as claimed. This argument has been considered, however is not persuasive in light of the Bierschenk bottom seal being formed from only two panels sealed together, similarly to Benoit. The fold itself does not impact the fact that only the two panels are sealed together, thus the scope of the claims is met.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
November 14, 2022